Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It appears that the disclosure does not provide sufficient details showing how “a control system” of figure 2 and “”as circuit diagram” of figure 3 are interconnected with “a component mounter” of figure 1, therefore their operations as “a capacitor charging performance monitoring system of a production machine  for monitoring charging performance of a capacitor in an electrical circuit installed on a production machine in a production line”  as recited in claims 1-10  is not well understood.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,4-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, it is unclear how “”a power supply circuit” and “a charging circuit” are interrelated with “a charging voltage detecting section” as recited in claim 1?
In claim 4, it is unclear how “a component mounter”, ”a camera” , a lighting device”,”a light emitting element” are interrelated and associated with “a charging voltage detecting section”, ”a charging time measuring section” and “a charging performance determining section” as recited in claim 1?
In claim 5, it is unclear what “a determination threshold setting section” comprises of? Is it shown in any of drawings? Furthermore, it is unclear how “a determination threshold setting section” is interrelated and associated with a charging voltage detecting section”, ”a charging time measuring section” and “a charging performance determining section” as recited in claim 1?
In claim 6, it is unclear what “a determination threshold setting section” comprises of? Is it shown in any of drawings? Furthermore, it is unclear how “a determination threshold setting section” is interrelated and associated with a charging voltage detecting section”, ”a charging time measuring section” and “a charging performance determining section” as recited in claim 1?
In claim 7, it is unclear what “a determination threshold setting section” comprises of? Is it shown in any of drawings? Furthermore, it is unclear how “a determination threshold setting section” is interrelated and associated with a charging voltage detecting section”, ”a charging time measuring section” and “a charging performance determining section” as recited in claim 1?
In claim 8. “ the specified deterioration amount” has not been recited previously, therefore this term is indefinite
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Junichi (JP 5215800 cited by applicants on the PTO-1449  (equivalent to attached JPH05215800 English translation)).
As to claim 1, Junichi discloses  a capacitor charging performance monitoring system of a production machine for monitoring charging performance of a capacitor in an electric circuit installed on a production machine provided in a production line as shown in figure 2, the system comprising: a charging voltage detecting section (6)  configured to detect a charging voltage of the capacitor; a charging time measuring section (7)  configured to measure, as a charging time, a time from starting charging to a time when a specified charging complete determination voltage that can be used to determine when the charging voltage of the capacitor has reached full charge is reached based on the charging voltage of the capacitor detected by the charging voltage detecting section; and a charging performance determining section (7) configured to determine whether the capacitor has deteriorated by determining whether the charging time measured by the charging time measuring section is equal to or less than a specified deterioration threshold value, wherein the charging performance determining section is configured to issue a warning upon determining that the capacitor has deteriorated (see paragraphs#009-0017).
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Okamura et al (PG-Pub 2007/0216425 A1) disclose capacitor apparatus
Govindaraj et al (pat# 9,470,739) disclose DC link capacitance measurement for electric vehicle drivetrain
	Miyamoto et al (PG-Pub# 2011/0221281 A1) disclose method for detecitn capcity leakage of capacitor in power conditioner, power condition performing the same and photovoltaic power system provided with the same.
	Kawanaka et al (Pat#10161980) disclose deterioration detecting apparatus and deterioration detecting method..
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867